DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2018 is being considered by the examiner.
Election/Restrictions
Claims 6-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/16/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“Pressure control unit configured to perform pressure feedback control by individually controlling pressure in the pressure chambers” in claim 1.
“film thickness measurement unit configured to measure a film thickness distribution of the substrate being polished” in claim 1.
“a storage unit configured to store multiple pieces of information on a preset pressure of the pressure chambers” in claim 1.
“a response characteristic acquisition unit configured to change the preset pressure every time a predetermined condition is satisfied during polishing of the substrate, to measure a polishing rate applied to the substrate, and to acquire a response characteristic of the polishing of the substrate, wherein the response characteristic indicates responsiveness of the polishing of the substrate to the pressure feedback in the pressure chambers, the response characteristic being acquired on the basis of a plurality of the obtained polishing rates” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
When looking to the specification, the “pressure control unit” is described to be “[0037] A flow path G1 communicating with the first pressure chamber D1 at the center and flow paths G2 to G4 communicating with the second to fourth pressure chambers are formed, respectively, in the head main body 70. These flow paths G1 to G4 are individually connected to the fluid supply source 74 via fluid lines. On-off valves V1 to V4 and a pressure controller (not illustrated) are installed on the fluid line.  [0038] A retainer pressure chamber D5 is formed right above the retainer ring 71. The retainer pressure chamber D5 is connected to the fluid supply source 74 via a flow path G5 formed in the head main body 70, and a fluid line (not illustrated) on which an on-off valve V5 and a pressure controller (not illustrated) is installed. The pressure controller installed on the fluid line has a pressure adjusting function for adjusting the pressure of the pressure fluid supplied from the fluid supply source 74 to the pressure chambers D1 to D4 and the retainer pressure chamber D5. Actuation of the pressure controller and the on-off valves V1 to V5 can be controlled by the control device 15.”  The pressure is controlled by the controller, a pressure controller, and a series of valves.  For Examination purposes, a pressure control unit is to be interpreted as a plurality of valves, a pressure controller, and a controller for controlling the plurality of valves or equivalents thereof.  
“[0025] The film thickness measurement device 50 includes an optical sensor 51 and a processing unit 52, and its operation is comprehensively controlled by the control device 15. The optical sensor 51 is configured to irradiate the surface of the wafer W with light, receive the reflected light that has been reflected from the wafer W, and decompose the reflected light according to the wavelength. The optical sensor 51 includes a light projection unit 53 configured to irradiate the surface to be polished of the wafer W with light, an optical fiber 54 as a light receiving unit configured to receive the reflected light coming back from the wafer W, and a spectroscope 55 configured to decompose the reflected light from the wafer W according to the wavelength and measure the intensity of the reflected light over a predetermined wavelength range”.  The film thickness is measured by an optical sensor, a processing unit, and controlled by the controller.  For Examination purposes, a film thickness measurement unit is to be interpreted as an optical sensor, processing unit, and a controller for controlling the optical sensor or equivalents thereof.  
When looking to the specification, the “storage unit” is described to be (from Paragraph [0040] “The storage unit 83 stores configuration data such as a preset pressure which will be described later as well as programs for controlling the operation of the substrate processing device 10. The program for controlling the operation of the substrate processing device 10 may be installed in a computer constituting the control device 15 in advance or may be stored in a storage medium such as CD-ROM, DVD-ROM, and the like, or may be installed on the control device 15 via the Internet.”  The storage unit is a storage means for programs which can be found in the controller or a storage medium.  For Examination purposes, the storage unit is to be a storage medium found on the controller or CD-ROM, DVD-ROM, or equivalents thereof.  
When looking to the specification, the “response characteristic acquisition unit” is described to be a program, stored on the storage unit and executed by the controller for controlling the substrate processing apparatus.  The Examiner cannot find any actual structure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim limitation “response character acquisition unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no explicit structure recited for the response character acquisition unit. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For examination purposes, “response character acquisition unit” is to be a program executed by the controller.  In other words-- a controller, with a storage unit configured to store multiple pieces of information on a preset pressure of the pressure chambers, where a response character acquisition unit is stored and executed by the controller--.
Similarly, the interpretation discussed above for the film thickness measurement unit, discusses within the specification a “processing unit”.  It is unclear what the processing unit is and what the processing unit does.  For such reasons the claim is to be determined to be indefinite.  For Examination purposes, the film thickness measurement unit to be interpreted as a sensor being controlled by a controller. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai (US 20060009127) in view of Shiokawa (US20150266159).
Regarding claim 1 (Original) Sakurai discloses a substrate processing apparatus for polishing a substrate by pressing the substrate against a polishing pad, the substrate processing apparatus comprising: 
a polishing head (Item T) defining a plurality of pressure chambers for pressing the substrate (Items E1-5); 
a pressure control unit configured to perform pressure feedback control by individually controlling pressures in the pressure chambers (Paragraphs [0057]); 
a film thickness measurement unit configured to measure a film thickness distribution of the substrate being polished (Paragraph [0089]); 
a storage unit configured to store multiple pieces of information on a preset pressure of the pressure chambers (Paragraph [0061]); and 
a response characteristic acquisition unit configured to change the preset pressure every time a predetermined condition is satisfied during polishing of the substrate (Fig 8 step 9), to measure a polishing rate applied to the substrate (Fig 8 step 6), and to acquire a response characteristic of the polishing of the substrate (Fig 8 Item 5)), wherein the response characteristic indicates responsiveness of the polishing of the substrate to the pressure 
Sakurai fails to explicitly disclose the pressure control unit as defined in the claim interpretation as discussed above.  Specifically, Sakurai does not disclose valves or a pressure controller.  Shiokawa teaches a polishing apparatus with a series of valves and pressure regulators being connected to the pressure chambers (Paragraph [0054] and Figure 2).  
Similarly, Sakurai fails to explicitly disclose the film thickness measurement unit as defined in the claim interpretation as discussed above.  Specifically, Sakurai does not disclose an optical sensor connected to a processing unit.  Shiokawa teaches a polishing apparatus with an optical sensor (Items 44 and 43) connected to a processing unit (item 46). 
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Sakurai with the measurement unit and pressure control unit as discussed in Shiokawa. Sakurai relies on known techniques and knowledge of one of ordinary skill in the art, for measuring and pressure controlling, while focusing the majority of the document describing how the polishing function is being improved.   All of the component parts are known in Sakurai and Shiokawa. The only difference is the combination of the “old/known elements” into a single device by incorporating them to a single apparatus.   Thus, it would have been obvious to one having ordinary skill in the art to incorporate the valves, pressure regulators, optical sensor, and processing unit as taught by reference Shiokawa onto the polishing apparatus as shown in Sakurai, since the operation of a pressure chamber and measurement unit is in no way dependent on the polishing function and its comparison using a spectra of test pieces.  The valves, pressure regulators, optical sensor, and processing unit could be used in combination with a standard polishing apparatus to achieve the predictable results of measuring film thickness and applying pressure to the pressure chambers..  

Regarding claim 2 (Original) Sakurai in view of Shiokawa discloses the substrate processing apparatus according to claim 1, wherein the predetermined condition is that a certain period of time has elapsed or an amount of the polishing of the substrate has reached a predetermined amount (Sakurai Paragraph [0077]).  
Regarding claim 3 (Original) Sakurai in view of Shiokawa discloses the substrate processing apparatus according to claim 1, wherein a plurality of the preset pressures include a reference pressure condition including reference values for the pressure chambers and a plurality of preset pressure conditions obtained by changing only the pressure value in one pressure chamber from the reference pressure condition (Sakurai ; Paragraph [0062] gives an example of how each chamber can be changed individually.  Paragraph [0105] discusses how the pressure can be changed).  
Regarding claim 4 (Original) Sakurai in view of Shiokawa discloses the substrate processing apparatus according to claim 1, wherein the response characteristic acquisition unit is configured to measure the polishing rates by performing the polishing on one substrate under the preset pressures in sequence (Sakurai; Paragraph [0081]).  
Regarding claim 5 (Original) Sakurai in view of Shiokawa discloses the substrate processing apparatus according to claim 3, wherein the response characteristic acquisition unit is configured to acquire a reference rate indicative of temporal change of a polishing rate on the basis of the reference pressure condition (Sakurai Paragraph [0081 step 5), perform standardization of the polishing rate that has been obtained by performing the polishing under the preset pressures in sequence, the standardization being performed on the basis of the reference rate, and thereby correct the polishing rate (Sakurai Paragraph [0098]).




Conclusion
WO2015163164A1- Shiokawa discloses a polishing apparatus with similar structure as the instant application.  This reference fails to disclose the programming within the controller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723